EXHIBIT 99.1 CONTACT: STEPHEN THERIOT (201) 587-1000 210 Route 4 East Paramus , NJ FOR IMMEDIATE RELEASE – August 3, 2015 Vornado Announces Second Quarter 2015 Financial Results PARAMUS, NEW JERSEYVORNADO REALTY TRUST (New York Stock Exchange: VNO) filed its Form 10-Q for the quarter ended June 30, 2015 today and reported: NET INCOME attributable to common shareholders for the quarter ended June 30, 2015 was $165.7 million, or $0.87 per diluted share, compared to $76.6 million, or $0.41 per diluted share, for the prior year’s quarter. Net income for the quarter ended June 30, 2015 includes $14.8 million of real estate impairment losses, of which $10.3 million relates to depreciable real estate and is therefore excluded from Funds From Operations attributable to common shareholders plus assumed conversions (“FFO”). Net income for the quarter ended June 30, 2015 also includes $4.5 million of net gains on sale of real estate. Adjusting net income attributable to common shareholders for certain items that affect comparability which are listed in the table below, net income attributable to common shareholders for the quarters ended June 30, 2015 and 2014 was $93.9 million and $111.5 million, or $0.49 and $0.59 per diluted share, respectively. FFO for the quarter ended June 30, 2015 was $323.4 million, or $1.71 per diluted share, compared to $216.5 million, or $1.15 per diluted share, for the prior year’s quarter. Adjusting FFO for certain items that affect comparability which are listed in the table below, FFO for the quarters ended June 30, 2015 and 2014 was $246.5 million and $231.6 million, or $1.30 and $1.23 per diluted share, respectively. (Amounts in thousands, except per share amounts) For the Three Months Ended June 30, FFO (1) $ 323,381 $ 216,547 Per Share $ 1.71 $ 1.15 Items that affect comparability income (expense): Reversal of allowance for deferred tax assets (re: taxable REIT subsidiary's ability to utilize NOLs) $ 90,030 $ - Our share of impairment loss on India real estate venture's non-depreciable real estate (4,502) - Acquisition and transaction related costs (4,061) (1,067) FFO from discontinued operations (including UE spin-off related costs of $327 and $3,016, respectively) (767) 41,673 Toys FFO (negative FFO) 500 (51,862) Defeasance cost in connection with the refinancing of 909 Third Avenue - (5,589) Other, net 433 905 81,633 (15,940) Noncontrolling interests' share of above adjustments (4,774) 928 Items that affect comparability, net $ 76,859 $ (15,012) FFO as adjusted for comparability $ $ Per Share $ $ (1) See page 4 for a reconciliation of our net income to FFO for the three months ended June 30, 2015 and 2014. First Half 2015 Results NET INCOME attributable to common shareholders for the six months ended June 30, 2015 was $250.2million, or $1.32per diluted share, compared to $139.0 million, or $0.74 per diluted share, for the six months ended June 30, 2014. Net income for the six months ended June 30, 2015 includes $15.4 million of net gains on sale of real estate and $14.8 million of real estate impairment losses, of which $10.3 million relates to depreciable real estate and is therefore excluded from FFO. Net income for the six months ended June 30, 2015 also includes $0.3 million of real estate impairment losses of other properties. Net income for the six months ended June 30, 2014 includes $20.8 million of real estate impairment losses. Adjusting net income attributable to common shareholders for certain items that affect comparability which are listed in the table below, net income attributable to common shareholders for the six months ended June 30, 2015 and 2014 was $160.0 million and $157.9 million, or $0.84 and $0.84 per diluted share, respectively. FFO for the six months ended June 30, 2015 was $544.3 million, or $2.87 per diluted share, compared to $463.6 million, or $2.46 per diluted share, for the prior year’s six months. Adjusting FFO for certain items that affect comparability which are listed in the table below, FFO for the six months ended June 30, 2015 and 2014 was $456.6 million and $419.3 million, or $2.41 and $2.22 per diluted share, respectively. (Amounts in thousands, except per share amounts) For the Six Months Ended June 30, FFO (1) $ 544,305 $ 463,626 Per Share $ 2.87 $ 2.46 Items that affect comparability income (expense): Reversal of allowance for deferred tax assets (re: taxable REIT subsidiary's ability to utilize NOLs) $ 90,030 $ - FFO from discontinued operations (including UE spin-off related costs of $22,972 and $3,515, respectively) 6,628 87,071 Acquisition and transaction related costs (6,042) (2,352) Our share of impairment loss on India real estate venture's non-depreciable real estate (4,502) - Toys FFO (negative FFO) (including impairment losses of $75,196 in 2014) 1,954 (42,595) Net gain on sale of residential condominiums and a land parcel in 2014 1,860 10,540 Defeasance cost in connection with the refinancing of 909 Third Avenue - (5,589) Other, net 3,154 - 93,082 47,075 Noncontrolling interests' share of above adjustments (5,357) (2,747) Items that affect comparability, net $ 87,725 $ 44,328 FFO as adjusted for comparability $ $ Per Share $ $ (1) See page 4 for a reconciliation of our net income to FFO for the six months ended June 30, 2015 and 2014. Supplemental Financial Information Further details regarding results of operations, properties and tenants can be accessed at the Company’s website www.vno.com . Vornado Realty Trust is a fully – integrated equity real estate investment trust. Certain statements contained herein may constitute “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements involve known and unknown risks, uncertainties and other factors which may cause the actual results, performance or achievements of the Company to be materially different from any future results, performance or achievements expressed or implied by such forward-looking statements. For a discussion of factors that could materially affect the outcome of our forward-looking statements and our future results and financial condition, see “Risk Factors” in Part I, Item 1A, of our Annual Report on Form 10-K, as amended, for the year ended December 31, 2014. Such factors include, among others, risks associated with the timing of and costs associated with property improvements, financing commitments and general competitive factors. (tables to follow) 2 VORNADO REALTY TRUST OPERATING RESULTS FOR THE THREE AND SIX MONTHS ENDED JUNE 30, 2 (Amounts in thousands, except per share amounts) For the Three Months Ended For the Six Months Ended June 30, June 30, 2015 2014 2015 2014 Revenues $ 616,288 $ 574,411 $ 1,223,090 $ 1,136,792 Income from continuing operations $ 216,174 $ 138,744 $ 325,579 $ 228,434 (Loss) income from discontinued operations (774) 26,943 15,067 35,409 Net income 215,400 165,687 340,646 263,843 Less net income attributable to noncontrolling interests in: Consolidated subsidiaries (19,186) (63,975) (35,068) (75,554) Operating Partnership (10,198) (4,704) (15,485) (8,564) Net income attributable to Vornado 186,016 97,008 290,093 179,725 Preferred share dividends (20,365) (20,366) (39,849) (40,734) Net income attributable to common shareholders $ 165,651 $ 76,642 $ 250,244 $ 138,991 Income per common share - Basic: Income from continuing operations, net $ 0.88 $ 0.27 $ 1.25 $ 0.56 Income from discontinued operations, net - 0.14 0.08 0.18 Net income per common share $ 0.88 $ 0.41 $ 1.33 $ 0.74 Weighted average shares outstanding 188,365 187,527 188,183 187,418 Income per common share - Diluted: Income from continuing operations, net $ 0.88 $ 0.27 $ 1.25 $ 0.56 (Loss) income from discontinued operations, net (0.01) 0.14 0.07 0.18 Net income per common share $ 0.87 $ 0.41 $ 1.32 $ 0.74 Weighted average shares outstanding 189,600 188,617 189,775 188,431 FFO attributable to common shareholders plus assumed conversions $ 323,381 $ 216,547 $ 544,305 $ 463,626 Per diluted share $ 1.71 $ 1.15 $ 2.87 $ 2.46 FFO as adjusted for comparability $ 246,522 $ 231,559 $ 456,580 $ 419,298 Per diluted share $ 1.30 $ 1.23 $ 2.41 $ 2.22 Weighted average shares used in determining FFO per diluted share 189,600 188,659 189,775 188,475 3 The following table reconciles our net income to FFO: (Amounts in thousands) For the Three Months Ended For the Six Months Ended June 30, June 30, Reconciliation of our net income to FFO: Net income attributable to Vornado $ 186,016 $ 97,008 $ 290,093 $ 179,725 Depreciation and amortization of real property 129,296 121,402 247,552 263,971 Net gains on sale of real estate - - (10,867) - Real estate impairment losses - - 256 20,842 Proportionate share of adjustments to equity in net loss of partially owned entities to arrive at FFO: Depreciation and amortization of real property 32,282 30,126 68,554 66,812 Net gains on sale of real estate (4,513) - (4,513) - Real estate impairment losses 10,304 - 10,304 - Income tax effect of above adjustments - (3,085) - (7,080) Noncontrolling interests' share of above adjustments (9,662) (8,561) (18,109) (19,960) FFO attributable to Vornado 343,723 236,890 583,270 504,310 Preferred share dividends (20,365) (20,366) (39,849) (40,734) FFO attributable to common shareholders 323,358 216,524 543,421 463,576 Convertible preferred share dividends 23 23 46 50 Earnings allocated to Out-Performance Plan units - - 838 - FFO attributable to common shareholders plus assumed conversions $ 323,381 $ 216,547 $ 544,305 $ 463,626 FFO is computed in accordance with the definition adopted by the Board of Governors of the National Association of Real Estate Investment Trusts (“NAREIT”). NAREIT defines FFO as GAAP net income or loss adjusted to exclude net gain from sales of depreciated real estate assets, real estate impairment losses, depreciation and amortization expense from real estate assets, extraordinary items and other specified non-cash items, including the pro rata share of such adjustments of unconsolidated subsidiaries. FFO and FFO per diluted share are non-GAAP financial measures used by management, investors and analysts to facilitate meaningful comparisons of operating performance between periods and among our peers because it excludes the effect of real estate depreciation and amortization and net gains on sales, which are based on historical costs and implicitly assume that the value of real estate diminishes predictably over time, rather than fluctuating based on existing market conditions. FFO does not represent cash generated from operating activities and is not necessarily indicative of cash available to fund cash requirements and should not be considered as an alternative to net income as a performance measure or cash flow as a liquidity measure. FFO may not be comparable to similarly titled measures employed by other companies. A reconciliation of our net income to FFO is provided above. In addition to FFO, we also disclose FFO before certain items that affect comparability. Although this non-GAAP measure clearly differs from NAREIT’s definition of FFO, we believe it provides a meaningful presentation of operating performance. Reconciliations of FFO to FFO as adjusted for comparability are provided on page 1 and 2 of this press release. Conference Call and Audio Webcast As previously announced, the Company will host a quarterly earnings conference call and an audio webcast on Tuesday, August 4,2015 at 10:00 a.m. Eastern Time (ET). The conference call can be accessed by dialing 800-708-4539 (domestic) or 847-619-6396 (international) and indicating to the operator the passcode 40238026. A telephonic replay of the conferencecall will be available from 1:00 p.m. ET on August 4
